Per Curiam.
This is a zoning case. In the stipulation of facts it appears that the relator was the owner of property in Maplewood, on which stood a one-family house. He applied for a permit to convert the same into a two-family house according to .certain plans and specifications. The building inspector declined to issue the permit for the erection and alterations of the building solely because a zoning ordinance of the township of Maplewood zoned the property in question as a single-family residence district.
Of course, under the authority of State v. Nutley, 99 N. J. L. 389, a peremptory writ should issue, and it is so ordered.